Citation Nr: 1753114	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  10-25 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than August 13, 2007, for service connection for myofascial pain syndrome of the cervical spine, the neck, and the shoulders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from September 1950 to September 1953.  He participated in combat and was awarded the Purple Heart Medal.  The Veteran had additional duty with the New York Army Reserve National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA) which established service connection for myofascial pain syndrome of the cervical spine, the neck, and the shoulders and assigned a 20 percent rating, effective August 13, 2007.  In September 2015, the Board remanded the appeal so that the Veteran could be scheduled for a hearing before a Veterans Law Judge.  The Veteran appeared at an April 2017 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  

The Veteran's appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107 (a)(2) (2012).  


FINDINGS OF FACT

1.  Myofascial pain syndrome of the cervical spine, the neck, and the shoulders has been found to have originated during active service secondary to combat-related trauma.  

2.  The Veteran was separated from active service on September 18, 1953.  

3.  In September 1953, the Veteran submitted a claim for service connection for a bilateral shoulder and left leg disability.  The claim was received by VA on September 23, 1953.  

4.  A December 1953 rating decision denied service connection for a bilateral shoulder and left leg disability.  The Veteran was informed in writing of the adverse decision and his appellate rights in December 1953.  The Veteran did not submit a notice of disagreement with that decision.  

5.  Additional VA documentation and a written statement from the Veteran received within one year of notice of the December 1953 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral shoulder and left leg disability.  

6.  The December 1953 rating decision denying service connection for a bilateral shoulder and left leg disability is not final and the September 1953 claim for service connection remained pending until the September 2008 rating decision granting service connection for myofascial pain syndrome of the cervical spine, the neck, and the shoulders.  


CONCLUSION OF LAW

An effective date of September 19, 1953, for the award of service connection for myofascial pain syndrome of the cervical spine, the neck, and the shoulders is warranted.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that the effective date for the award of service connection for myofascial pain syndrome should be the date of receipt of his original September 1953 claim for service connection.  

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of application therefor.  38 U.S.C. § 5110(a) (2012).  

An award of direct service connection will be effective on the day following separation from active service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the claim or the date on which entitlement arose, whichever is later.  38 U.S.C. § 5110(b)(1) (2012); 38 C.F.R. § 3.400(b)(2)(i) (2017).  

The service medical records do not refer to either myofascial pain syndrome or shoulder or cervical spine complaints or abnormalities.  The service documentation does show that the Veteran was injured in a land mine explosion during combat in Korea.  The Veteran separated from active service on September 18, 1953.  

In September 1953, the Veteran submitted a claim for service connection for a disability involving the shoulders and the left leg.  The claim was received on September 23, 1953.  

The report of a November 1953 VA examination states that the Veteran complained of "cramps in my left leg, my shoulders and my back that started in Korea in May of 1951."  The Veteran was diagnosed with "abrasion, left knee, bruise right thigh, fragment right forearm, mine explosion, no residuals found."  

In December 1953, VA denied service connection for a bilateral shoulder and left knee disability as the disability was "claimed by Veteran [but] not shown by the evidence of record."  In December 1953, the Veteran was informed in writing of the adverse decision and his appellate rights.  He did not submit a notice of disagreement with the decision.  

Generally, absent the filing of a notice of disagreement within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2017).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2017).  Although the effective date of an award based on a claim reopened is generally the date of receipt of the application, if new and material evidence is received within one year after the date of mailing of an RO decision, it may be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period, and prevents an initial decision from becoming final.  King v. Shinseki, 23 Vet. App. 464 (2010).  

A May 1954 Request for Administrative and Adjudicative Action (VA Form 10-2731) from the Birmingham, Alabama, VA Hospital states that the Veteran complained of "hurting in the upper part of back and shoulders."  A July 1954 written statement from the Veteran states that he was receiving private medical treatment for shoulder and back disabilities.  The written statement was received by VA on July 21, 1953.  

The May 1954 VA Form 10-2731 and the July 1954 written statement were received into the record within the year following notice of the December 1953 rating decision.  They are of such significance that they raise a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral shoulder and left leg disability.  The basis for the denial was that no disability was shown and that evidence suggested that a disability was being treated.  The new and material documentation was not addressed by any adjudicatory action prior to the September 2008 rating decision.  Therefore, the Board finds that the December 1953 rating decision is not final and the September 1953 claim for service connection remained pending at the time of the September 2008 rating decision granting service connection for myofascial pain syndrome of the cervical spine, the neck, and the shoulders.  38 C.F.R. § 3.156(b) (2017).  

The myofascial pain syndrome of the cervical spine, the neck, and the shoulders has been determined by VA physicians to have originated during active service.  The Veteran was separated from active service on September 18, 1953.  The Veteran filed a formal claim for service connection for a bilateral shoulder and left leg disability which was received by VA on September 23, 1953.  That claim remained pending until the September 2008 rating decision granting service connection for myofascial pain syndrome of the cervical spine, the neck, and the shoulders.  Therefore, the appropriate effective date for the award of service connection for myofascial pain syndrome of the cervical spine, the neck, and the shoulders is September 19, 1953, the day following separation from active service.  38 U.S.C. § 5110(b)(1) (2012); 38 C.F.R. § 3.400(b)(2)(i) (2017).  That is the effective date sought by the Veteran on appeal.  


ORDER

An effective date of September 19, 1953, for service connection for myofascial pain syndrome of the cervical spine, the neck, and the shoulders is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


